Citation Nr: 9925091
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 96-26 616               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to an increased evaluation for residuals of a
fracture of the cervical spine with fusion, degenerative disc
disease, and bilateral upper extremity weakness, currently
evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for residuals of fracture
of T4, T5, and T7, with demonstrable vertebral deformity and
traumatic arthritis, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to December
1975.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). That
decision denied an increase for the veteran's service-connected
cervical and thoracic spine disabilities, and denied service
connection for a lumbar spine disorder.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained.

2. Lumbar spine spondylolisthesis preexisted service, but underwent
an increase in severity as a result of a fall during active
service.

3. The veteran's residuals of a fracture of the cervical spine with
fusion, degenerative disc disease and bilateral upper extremity
weakness are productive of severe limitation of motion, but severe
intervertebral disc syndrome is not demonstrated.

2 -

4. The veteran's residuals of fracture of T4, T5 and T7, with
demonstrable vertebral deformity and traumatic arthritis are
productive of no more than severe limitation of motion and
demonstrable vertebral deformity.

CONCLUSIONS OF LAW

1. Lumbar spine spondylolisthesis clearly and unmistakably
preexisted service and was aggravated during active service. 38
U.S.C.A. 1111, 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.304(b),
3.306 (1998).

2. The criteria for a 30 percent disability evaluation for
residuals of a fracture of the cervical spine with fusion,
degenerative disc disease, and bilateral upper extremity weakness,
have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1,
4.2, 4.7, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a and Diagnostic Codes
5290, 5293 (1998).

3. The criteria for an evaluation in excess of 20 percent for
residuals of fracture of T4, T5, and T7, with demonstrable
vertebral deformity and traumatic arthritis are not met. 38
U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R.  4.1, 4.2, 4.7, 4.149
4.40, 4.41, 4.45, 4.59,4.71 a and Diagnostic Codes 5285, 5291
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

As a preliminary matter, the Board finds that the veteran's claim
for service connection for a lumbar spine disability, is plausible
and capable of substantiation, and thus, well grounded within the
meaning of 38 U.S.C.A. 5107(a). When a veteran submits a well-
grounded claim, VA must assist him in developing facts pertinent to
that claim. The Board is satisfied that all available relevant
evidence

3 -

has been obtained regarding the claim, and that no further
assistance to the veteran is required to comply with 38 U.S.C.A.
5107(a).

The veteran is seeking service connection for a lumbar spine
disorder, which he essentially contends is related to an injury he
suffered during service. Service connection may be established for
a disability resulting from personal injury suffered or disease
contracted in line of duty, or for aggravation of a preexisting
injury suffered or disease contracted in line of duty. 38 U.S.C.A.
1110; 38 C.F.R. 3.303.

Every veteran of wartime service shall be taken to have been in
sound condition when examined, accepted, and enrolled for service,
except as to defects, infirmities, or disorders noted at the time
of the examination, acceptance, and enrollment, or where clear and
unmistakable evidence demonstrates that the injury or disease
existed before acceptance and enrollment and was not aggravated by
such service. 38 U.S.C.A. 1111 (West 1991). Only such conditions as
are recorded in examination reports are to be considered as noted.
38 C.F.R. 3.304(b).

The law also provides that service connection may be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d). The evidence required
to warrant a grant of disability benefits does not have to be
conclusive. The question is whether the evidence supports the claim
or is in relative equipoise, with the veteran prevailing in either
event, or whether a fair preponderance of the evidence is against
the claim, in which case the claim is denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, I Vet.App. 49,55 (1990).

Service medical records show that the veteran was treated during
service in February 1975 for an injured back after falling from the
third floor of a building. Progress notes at that time show that
the veteran underwent ice treatment to the low back, mid-thoracic
and cervical paravertebral muscle. Subsequent service medical
reports record that the fall resulted in conditions involving the
left radius, and thoracic and cervical spine. An April 1975
physical profile record noted a fracture

- 4 -

of the left radius; compression fracture of T4, T5, and T7; and a
cervical spine sprain. An October 1975 report of examination before
discharge noted fractures of the thoracic spine at T4, 5, and 7.
Service medical records, including service entrance and separation
examinations, do not contain any reports of findings or diagnosis
referable to the lumbar spine.

Records dated following service show treatment for various
orthopedic and neurologic disorders, as well as other conditions.
An October 1977 private hospital report concerning surgery of the
veteran's cervical spine noted a reported history of numbness in
the veteran's legs two weeks after his inservice fall, with
incontinence. On examination of the back and neurological system at
that time, the examiner made no abnormal findings or diagnosis
referable to the lumbar spine. A September 1987 private
consultation report noted a reported history of numbness in the
veteran's legs and falling for the past 1.5 years. The report
contains an impression of new upper and lower extremity
paresthesias with weakness, etiology undetermined. A December 1987
private statement reports results of nerve conduction testing and
contains an impression of bilateral carpal tunnel syndrome of some
significance, possible mild, early underlying peripheral
neuropathy, probable left L-5 radiculopathy.

An April 1988 private medical report noted evidence of lumbar
radiculopathy. The report of an August 1988 myelogram examination
contains impressions of (1) spondylolysis of L5 accompanied by
second degree spondylolisthesis of L5 in relation to S1; (2)
compression of the posterior aspect of thecal sac by lamina of L5
due to second degree spondylolisthesis; and (3) the rest of the
lumbar myelogram was unremarkable. The report of VA examination in
November 1988 contains an impression of chronic lumbosacral
dysfunction. A private October 1989 report of X-ray examination of
the lumbar spine contains a conclusion of Grade I spondylolisthesis
at the lumbosacral junction. Subsequent reports of private and VA
examinations and treatment reveal similar diagnoses and
impressions.

The report of a June 1998 VA examination contains diagnoses
including Grade 11 spondylolisthesis of L5-S 1 and spondylosis of
L3 -L4, L4-L5, and L5-S 1. The

5 -

associated X-ray report for the lumbosacral spine also noted
impressions of marked degenerative disc disease located between L5
and S1, and osteoarthritis involving the 5th lumbar vertebra and
1st sacral vertebra. Following examination, the examiner explained
that lumbar spondylolisthesis disorder generally had one of two
possible etiologies, traumatic or developmental. The traumatic form
resulted from fractures of the vertebral arches or lamina, which do
not heal, with ultimate vertebra slip. The examiner noted that
developmental spondylolisthesis was a condition present at birth,
but asymptomatic until a patient's mid-thirties. The examiner noted
that the veteran's disorder was consistent with the etiology of
developmental spondylolisthesis, noting that it was similarly
asymptomatic until his thirties. On this basis, the examiner opined
that the veteran's lumbar spine spondylolisthesis was most likely
developmental. The examiner opined that the veteran's inservice
fall might have irritated the disorder, but by how much was very
hard to assess. With respect to this, the examiner opined that the
fall would not be more than a 5 to 10 percent irritability or
precipitating factor.

Examiners first diagnosed spondylolysis in 1988 some thirteen years
after the veteran's discharge. Even if the argument was made that
this had been present during service, spondylolysis has been
defined as a dissolution of a vertebra; a condition marked by
platyspondylis, aplasia of the vertebral arch, and separation of
the pars interarticularis. Platyspondylis is a congenital (present
at birth) flattening of the vertebral bodies and aplasia is a lack
of development of an organ. or tissue, or of the cellular products
from an organ or tissue. See Smith v. Derwinski, 1 Vet. App. 235,
236 (1991). Accordingly, spondylolysis is a congenital or
developmental defect.

Generally, congenital or developmental defects or conditions are
not considered to be diseases or injuries within the meaning of
applicable legislation providing VA disability compensation
benefits. 38 C.F.R. 3.303(c). Additionally, 38 C.F.R. 4.9 indicates
that mere congenital or developmental defects, absent, displaced or
supernumerary parts, refractive error of the eye, personality
disorder and mental deficiency are not diseases or injuries in the
meaning of applicable legislation for disability compensation
purposes. Therefore, even if first shown in service, service

- 6 -

connection for congenital disorders such as spondylolysis and
spondylolisthesis, is generally not provided for. In any event,
neither spondylolysis or spondylolisthesis was shown during service
or for over a decade following service.

Service connection may be granted, however, for a disability
resulting from a disease aggravated by active service. See 3 8
C.F.R. 3.303(a)(1998). A pre-existing injury or disease will be
considered to have been aggravated by military service where there
is an increase in disability during such service, unless there is
a specific finding that the increase in disability is due to the
natural progress of the disease. 38 U.S.C.A. 1153; see also Paulson
v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App.
238, 247 (1994). "The determination of whether a preexisting
disability was aggravated by service is a question of fact." Doran
v. Brown, 6 Vet. App. 283, 286 (1994). The evidence of record in
this case does not show that a lumbar spine spondylolysis was
aggravated during service.

Although lumbar spine spondylolisthesis was not noted on the
service entrance examination report, the examiner conducting the
June 1998 examination report offered the opinion that the veteran's
lumbar spine spondylolisthesis was primarily developmental and
present at birth. There is no competent medical evidence rebutting
this opinion. The Board therefore concludes that this is clear and
unmistakable evidence that the veteran's lumbar spine
spondylolisthesis preexisted his active service.

In light of all the evidence of record the Board finds that the
evidence is at least in equipoise with respect to whether the
veteran's lumbar spine spondylolisthesis was aggravated during
service. In this regard, the Board notes that the VA examiner in
June 1998 opined that the veteran's inservice fall might have
irritated the disorder. The examiner noted that he would attribute
to the fall an irritability or precipitating factor of not more
than 5 to 10 percent.

The Board also notes, that consistent with the June 1998 opinion,
service and other earlier medical records show that the veteran
sustained extensive injury to his back due to a serious fall,
including treatment at that time for low back pain. Early

- 7 -

treatment records showed extensive residual pathology to other
parts of the spine due to that fall. Although no abnormal findings
were made pertaining to the lumbar spine during hospitalization for
cervical spine surgery in 1977, at that time, the veteran reported
a history of incontinence, and numbness in his legs two weeks after
his fall. These neurological manifestations shown during and soon
after service, also corroborate that the veteran's
spondylolisthesis disorder was aggravated during service.

Thus, as noted, the record is at least in equipoise as to whether
the veteran's lumbar spine spondylolisthesis was aggravated during
service. Where the record demonstrates an approximate balance of
positive and negative evidence, the doctrine of reasonable doubt is
applicable. Accordingly, after resolving all doubt in the veteran's
favor, the Board finds that service connection for lumbar spine
spondylolisthesis based on aggravation during service is warranted.

II. Increased Rating for Cervical and Thoracic Spine Disabilities

A veteran's assertion of an increase in severity of a service-
connected disorder constitutes a well-grounded claim requiring that
VA fulfill the statutorily required duty to assist. 38 U.S.C.A.
5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992). The Board is also satisfied that all relevant facts
pertinent to these issues have been properly developed and that no
further assistance to the veteran is required to comply with the
duty to assist him as mandated by law. 38 U.S.C.A. 5107(a).

In accordance with 38 C.F.R. 4.1, 4.2, 4.41, and 4.42, the Board
has reviewed all the evidence of record pertaining to the history
of the veteran's service-connected cervical and thoracic spine
disabilities. The Board has found nothing in the historical record
that would lead to a conclusion that the current evidence of record
is not adequate for rating purposes. Schafrath v. Derwinski, 1 Vet.
Ap.P. 589 (1991). Moreover, the Board is of the opinion that this
case presents no evidentiary considerations that would warrant an
exposition of remote clinical histories and

- 8 -

findings pertaining to the disabilities at issue. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

The Court has emphasized that when evaluating disabilities of the
musculoskeletal system, it is necessary to consider functional loss
due to flare-ups, fatigability, incoordination, pain on movements,
and weakness. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).
See also 38 C.F.R. 4.40, 4.45, 4.59.

The Board notes that under 38 C.F.R. 4.40, the rating for an
orthopedic disorder should reflect functional limitation which is
due to pain which is supported by adequate pathology and evidenced
by the visible behavior of the claimant undertaking the motion.
Weakness is also as important as limitation of motion, and a part
that becomes painful on use must be regarded as seriously disabled.
See 38 C.F.R. 4.45. A little used part of the musculoskeletal
system may be expected to show evidence of disuse, either through
atrophy, the condition of the skin, absence of normal callosity, or
the like. Moreover, it is the intention of the rating schedule to
recognize actually painful, unstable, or malaligned joints, due to
healed injury, as entitled to at least the minimum compensable
rating for the joints. See 38 C.F.R. 4.59.

The veteran appealed a January 1996 rating decision, which denied
a claim for increased ratings for the thoracic and cervical spine
disabilities. The RO subsequently raised the disability rating for
the thoracic spine disability to 20 percent.

As noted above, service medical records show that during service
the veteran fell from the third floor of a building and sustained
injuries to his cervical and thoracic spine. The record of recently
created evidence includes various private and VA medical records
reflecting treatment and examination in the 1990's for different
medical conditions and disorders, lay statements and the transcript
of hearing testimony in October 1996. The recent clinical evidence
of record includes reports of three VA examinations since November
1995. These examination reports contain diagnoses including status
post cervical spine fusion; progressive

- 9 -

degenerative arthritis of the cervical and thoracic spine;
osteopenia and narrowing of the disc space at C3-4; compression
fracture of body of T7 and slight central compression of body of
T4, T5, and T6 with some osteopenia; and residual arthropathy of
the cervical spine.

During the most recent VA examination in June 1998, the veteran
reported complaints of pain and stiffness in the neck area; and
pain, spasm and stiffness in the dorsal spine area of the back. He
reported that his neck would lock@ until he could relax it.

Examination of the cervical spine revealed some flattening of the
cervical spine lordotic curvature. On testing of ranges of motion,
flexion was to 35 degrees, and extension to 40 degrees. Right and
left lateral bending were both to 25 degrees. Right and left
lateral rotation were both to 20 degrees. There was a 16 cm scar on
the posterior side of the cervical spine from previous surgery of
cervical spine fusion. Muscles were checked against resistance and
against gravity in the cervical spine area. No weakness was
detected for any group of muscles. Muscles were graded 515 grade
power, for flexors, extensors, lateral benders, and lateral
rotators. Examination of both hands' radial, median and ulnar
nerves revealed that they were intact to pin prick and dull
sensation, and that light touch was normal for all nerves. Reflexes
in both upper extremities were noted as I+ for biceps, triceps,,
and brachioradialis. No weakness was observed in the upper
extremities.

Examination of the right shoulder revealed 180 degrees of flexion,
180 degrees of abduction, 60 degrees of extension, 35 degrees of
adduction, 90 degrees of external rotation and 90 degrees of
internal rotation. Examination of the left shoulder revealed 180
degrees of flexion, 180 degrees of abduction, 70 degrees of
extension, 40 degrees of adduction, 90 degrees of external rotation
and 90 degrees of internal rotation. The report noted that
examination of muscle groups for both shoulders against both
gravity and strong resistance revealed a grade of 515 grade power
in both shoulders. No weakness was observed in the upper
extremities.

- 10 -

Examination of the spine revealed that the veteran could bend
forward and touch his toes without difficulty, and could walk on
tiptoes but had difficulty walking on the right heel. Flexion of
the spine was to 80 degrees, extension was to 20 degrees, both
right and left lateral rotation was to 35 degrees, and right and
both left lateral bending was to 20 degrees. Loss of lordosis was
noted, and no scoliosis was observed.

The June 1998 VA examination report noted findings of X-ray
examination. X-ray examination of the cervical spine showed fusion
of the cervical spine, extending from C1 to C3, which was carried
out due to instability and fracture of C2. Osteoarthritis was
observed in the articular facets extending from C2 to C7 at
multiple levels. There was narrowing of the disk spaces between C3
and C4, noted to be compatible with degenerative disk disease. The
dorsal spine showed compression fracture of T7 and arthritic
changes at multiple levels of the dorsal spine with anterior
osteophyte formation, noted to be suggestive of arthritic changes
at multiple levels.

The June 1998 VA examination report contains diagnoses including
(1) status post operative cervical spine fusion C1-C3, for C2
fracture, fixation with steel wire; and (2) status post compression
fracture of T7 and osteoarthritis of several thoracic levels.

The examiner noted that some arthritic changes were being developed
in the cervical spine, and that there was a moderate amount of
arthritic changes in the dorsal spine distributions of the nerves.

Rating for Cervical Spine Disorder

The veteran's cervical spine disability has been evaluated pursuant
to 38 C.F.R. 4.71a, Diagnostic Codes 5290, and 5293. Under
Diagnostic Code 5290, spine injuries are evaluated at a 10 percent
evaluation for slight limitation of motion of the cervical spine;
a 20 percent evaluation is assigned for moderate limitation of
motion; and a 30 percent evaluation is assigned for severe
limitation of motion.

Under Diagnostic Code 5293 a 10 percent evaluation is for
assignment for mild intervertebral disc syndrome, a 20 percent
evaluation is for assignment for moderate intervertebral disc
syndrome, with recurring attacks; and a 40 percent evaluation
contemplates severe intervertebral disc syndrome with recurring
attacks with intermittent relief.

In light of these criteria, the Board concludes that the veteran
shows a severe limitation of cervical motion, and that a 30 percent
evaluation is warranted. In reaching this conclusion, the Board
notes first that while the veteran's vertebrae are fused from C 1
to C3, he is still able to move the cervical spine in all planes to
at least some degree. Hence, the cervical spine is not ankylosed.
As to the degree of motion which remains, however, the record
reveals that the veteran can only flex his neck to 35 degrees,
extend it to 40 degrees, laterally flex it bilaterally but to 25
degrees, and rotate it to the left and right, to 20 degrees in
either direction. Moreover, there is pain and stiffness of the
cervical spine area. Hence, in light of the provisions of 38 C.F.R.
4.40,4.45, and 4.59; the decision announced in DeLuca v. Brown, 8
Vet. App. 202 (1995); and in light of the reasonable doubt
doctrine, the Board finds that a 30 percent evaluation for a
limitation of cervical motion is warranted under Diagnostic Code
5290.

Turning to the question whether a rating in excess of 30 percent is
warranted the Board observes that a 30 percent evaluation is the
highest rating available under Diagnostic Code 5290. As noted
previously, however, a 40 percent evaluation is available under
Diagnostic Code 5293 if the veteran presents evidence of an
intervertebral disc syndrome, with severe, recurring attacks, and
only intermittent relief. In this respect, however, the clinical
evidence from recent examination does not show neurological
impairment sufficient to warrant an increase under this criteria.
Any neuropathy caused by the appellant's cervical spine disability
is not more than moderate in degree, and hence a preponderance of
the evidence is against an increased evaluation under Diagnostic
Code 5293.

12 -

Rating for Thoracic Spine Disorder

The veteran's thoracic spine disability has been evaluated pursuant
to '.3 8 C.F.R. 4.71a, Diagnostic Codes 5285 and 5291. Under
Diagnostic Code 5285, which pertains to residuals of a vertebral
fracture, a 100 percent evaluation is warranted for residuals of a
vertebral fracture with cord involvement, if the veteran is
bedridden, or if he requires long leg braces. This code provides
for a 60 percent evaluation if there is no cord involvement, and
there is abnormal mobility requiring a neck brace Oury mast). In
other cases, a vertebral fracture is to be rated in accordance with
definite limited motion or muscle spasm, with an additional 10
percent added for demonstrable deformity. In this case, the RO has
assigned a 10 percent evaluation for severe limitation of motion of
the dorsal spine under Diagnostic Code 5291 and has added an
additional 10 percent for demonstrable deformity. The resulting
evaluation is 20 percent, and the Board observes that Diagnostic
Code 5291 does not provide for an evaluation in excess of 10
percent.

In reviewing the evidence noted above, the Board observes that the
veteran's service-connected thoracic spine disability is productive
of limitation of motion and reported pain and muscle spasm.
However, there is no evidence of spinal cord involvement or
abnormal mobility of the dorsal spine requiring a brace. Therefore,
the criteria for a higher evaluation under Diagnostic Code 5285
have not been met. There is also no evidence of complete bony
fixation (ankylosis) of the spine at a favorable angle (the
criteria for a 60 percent evaluation under Diagnostic Code 5286);
unfavorable ankylosis of the dorsal spine (the criteria for a 30
percent evaluation under Diagnostic Code 5288); severe
intervertebral disc syndrome, productive of recurring attacks and
with intermittent relief (the criteria for a 40 percent evaluation
under Diagnostic Code 5293).

Overall, the Board has considered all pertinent diagnostic criteria
but finds no basis for an evaluation in excess of 20 percent for
the veteran's service-connected residuals of a fracture of T4, T5
and T7, with demonstrable vertebral deformity and traumatic
arthritis. Therefore, the preponderance of the evidence is against
his claim for that benefit. Even considering the veteran's
complaints of pain, there is no

- 13 - 

objective evidence of limitation of motion specifically due to pain
on use, which would entitle the veteran to an evaluation in excess
of 20 percent by analogy to ankylosis. See 38 C.F.R. 4.3, 4.40,
4.45, 4.59; DeLuca, 8 Vet. App. at 2O6-207.

Conclusion

The Board finds that the evidence of record does not present such
an unusual or exceptional disability picture which would warrant
referral of the case to the RO for consideration of a higher rating
on an extra-schedular basis. The Board notes that the recent
evidence of record indicates that there is no showing that any of
the veteran's disabilities under consideration has caused marked
interference with employment, such as significant lost time from
work, or necessitated frequent periods of hospitalization. In the
absence of such factors, the Board finds that the criteria for
submission for assignment of an extra-schedular rating pursuant to
38 C.F.R. 3.32 1 (b)(1) are not met. See Bagwell, 9 Vet. App. at
158-159.

ORDER

Service connection for lumbar spine spondylolisthesis based on
aggravation is granted.

A 30 percent evaluation for residuals of a fracture of the cervical
spine with fusion, degenerative disc disease, and bilateral upper
extremity weakness, is granted subject to the laws and regulations
governing an award of monetary benefits.

An increased evaluation for chronic residuals of fracture of T4, T5
and T7, with demonstrable vertebral deformity and traumatic
arthritis, is denied.

MILO H. HAWLEY 
Acting Member, Board of Veterans' Appeals

- 14 -

